 Case 19-35274     Doc 12   Filed 12/29/19 Entered 12/29/19 14:54:27             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 03088-ILN-DE-033877853
                                         Bankruptcy Case Number: 19-35274


                                                        03088-ILN-DE-033877853




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on December 28, 2019, at 4:26 o'clock PM CST, Hermon L
Walker Jr. completed a course on personal financial management given by
telephone by Debt Education and Certification Foundation, a provider approved
pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
financial management in the Northern District of Illinois.




Date:   December 28, 2019                By:      /s/Tania Roman


                                         Name: Tania Roman


                                         Title:   Counselor I
